Citation Nr: 1111977	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial increased evaluation for right carpal tunnel syndrome (major), rated zero percent disabling prior to November 16, 2007 and 10 percent disabling from that date.

2.  Entitlement to an initial increased evaluation for left carpal tunnel syndrome (minor), rated zero percent disabling prior to November 16, 2007 and 10 percent disabling from that date.

3.  Entitlement to an initial compensable evaluation for left knee partial anterior cruciate ligament (ACL) tear.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly had active service from January 1986 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Notice of Disagreement was filed in March 2007, a Statement of the Case was issued in July 2007, and a Substantive Appeal was received in August 2007.  In light of the issuance of the July 2007 Statement of the Case, the Board accepts that a Notice of Disagreement was timely filed with regard to all issues on appeal.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005).

The Board notes that during the pendency of the appellant's appeal, jurisdiction of these claims was transferred from the Salt Lake City, Utah, RO to the Reno, Nevada, RO.

A March 2008 rating action granted 10 percent disability ratings for left and right carpal tunnel syndrome, effective from November 16, 2007.   This was not a full grant of the benefits sought on appeal because higher disability ratings are available.  Therefore, these issues are still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to an initial compensable evaluation for left knee partial ACL tear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period on appeal prior to November 16, 2007, the Veteran's right carpal tunnel syndrome was not manifested by incomplete paralysis of hand movements.

2.  For the rating period on appeal prior to November 16, 2007, the Veteran's left carpal tunnel syndrome was not manifested by incomplete paralysis of hand movements.

3.  From November 16, 2007 the Veteran's right carpal tunnel syndrome resulted in no more than moderate incomplete paralysis of hand movements.

4.  From November 16, 2007 the Veteran's left carpal tunnel syndrome resulted in no more than mild incomplete paralysis of hand movements.


CONCLUSIONS OF LAW

1.  For the rating period on appeal prior to November 16, 2007, the criteria for an initial compensable disability rating for right (major) carpal tunnel syndrome were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2010).

2.  For the rating period on appeal prior to November 16, 2007, the criteria for an initial compensable disability rating for left (minor) carpal tunnel syndrome were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

3.  From November 16, 2007, the criteria for a disability rating of 30 percent, but no higher, for right (major) carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

4.  From November 16, 2007, the criteria for a disability rating higher than 10 percent for left (minor) carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2005.

Additionally, in September 2007, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to increased initial evaluations for left and right carpal tunnel syndrome, any questions as to the appropriate effective dates to be assigned are rendered moot.  

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering  38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's October 2005 and November 2007 VA examination reports are on file.  The examination reports obtained are fully adequate and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, they contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued (nor does the evidence show) any notice deficiency, or that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Criteria & Factual Background

The RO granted service connection for right and left carpal tunnel syndrome in a February 2006 rating decision and assigned noncompensable disability ratings effective February 1, 2006 under Diagnostic Code 8515.  A March 2008 rating action assigned 10 percent disability ratings for right and left carpal tunnel syndrome effective November 16, 2007.  The Veteran contends that she is entitled to ratings higher than the ones assigned.  Her representative has submitted arguments on the Veteran's behalf that she is entitled to a finding of moderate symptoms for carpal tunnel syndrome under the relevant diagnostic criteria.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether there is a preponderance of the evidence against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's carpal tunnel syndrome is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which addresses the median nerve.  A 10 percent rating is appropriate for both the major and minor hand when there is mild incomplete paralysis of the median nerve.  For moderate incomplete paralysis, a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  A 70 percent rating is assigned for complete paralysis of the median nerve on the major side with such manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Complete paralysis of the minor hand is rated as 50 percent disabling.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The normal range of motion of the wrist is 0 to 70 degrees of dorsiflexion, 0 to 80 degrees of palmar flexion, 0 to 45 degrees of ulnar deviation, and 0 to 20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

As part of the Benefits Delivery at Discharge Program, the Veteran underwent a VA examination in October 2005.  She reported that she wore braces at night.  She stated that she did exercises.  She reported that she dropped things when her hands got really numb.  She stated that symptoms were worse on the right side.  She denied any wrist pain.  She reported that carpal tunnel symptoms interfered with computer work, typing, filing and anything which required repeated wrist movement.  

Upon physical examination, the bilateral wrists revealed no swelling.  The left wrist showed no tenderness.  The right wrist revealed tenderness over the dorsum.  Phalen's test was negative bilaterally.  Range of motion of the bilateral wrists showed dorsiflexion was normal from zero to 70 degrees.  Palmar flexion was normal from zero to 80 degrees.  Radial deviation was normal from zero to 20 degrees.  Ulnar deviation was normal from zero to 45 degrees.  DeLuca examination for both wrists was unchanged.  There was no fatigability, incoordination, or weakness.  Muscle strength for both upper extremities was 5 out of 5.  The Veteran had intact sensation to pinprick throughout.  The examiner diagnosed bilateral carpal tunnel syndrome.  X-ray findings revealed mild deformity at the base of the left fifth metacarpal that could be congenital in etiology.  

The Veteran underwent another VA examination on November 16, 2007.  She reported that the left wrist got swollen and she felt numbness and tingling while the right hand got swollen, painful, and the fingers of her tips got numb.  She stated that she dropped things when her hands were really numb.  She reported that the right wrist was worse than the left.  She stated that she did her exercises daily.  She reported that she was provided braces to wear and used them at night.  She stated that she had right hand and wrist pain on the ulnar aspect from the mid-forearm to metacarpophalangeal joint (MCP) of the little finger which was constant and exacerbated on dorsiflexion.  She reported numbness and tingling on all fingers and thumb pads, and that "they feel puffy."  She denied left hand pain, but reported numbness and tingling on the left on the thumb and finger tip pads with diminished two point discrimination.  She reported numbness and tingling "like when your foot falls asleep," as well as paresthesias and pain.  

Upon physical examination, there was constant pain of mild to moderate intensity at the ulnar aspect of the left forearm to MCP of little finger.  Active range of motion was equal to passive.  Right and left wrist dorsiflexion were zero to 70 degrees.  Right and left palmar flexion were zero to 80 degrees.  Right and left radial deviation were zero to 20 degrees.  Right and left ulnar deviation were zero to 45 degrees.  The examiner noted that DeLuca was negative and there was no apparent additional functional impairment following repetitive use of at least three.  Upper muscle strength was 5 out of 5 and equal bilaterally.  There was no motor impairment.  The Phalen maneuver was negative bilaterally.  Tinels was positive bilaterally.  The upper extremities had decreased vibration.  Abnormality was located at the thenar aspect and finger and thumb pads.  There was decreased pain on the right side and normal pain on the left side. Abnormality was located on the ulnar aspect of the base of the little finger to mid forearm and finger pads on the right side.   There was decreased light touch on both sides.  Abnormality was located on the thumb and finger pads on the right side and thenar aspect and finger and thumb pads on the left side.  Position sense was decreased on both sides.  Abnormality was located on the thenar and thumb and finger pads on both sides.  The affected nerves were the ulnar and median nerves on the right side and median and ulnar nerves on the left side.  Muscle atrophy measuring three by four centimeters was present at the thenar aspect of both sides, which represented the direct effect of nerve damage.  The examiner diagnosed bilateral carpal tunnel syndrome.  There was no neuralgia, paralysis or neuritis bilaterally.  The examiner noted that the carpal tunnel syndrome had significant effects on occupation due to decreased manual dexterity, as well as pain on the right side.  The left carpal tunnel syndrome had no effects on feeding, bathing, dressing, toileting, and grooming, mild effects on exercise, and moderate effects on chores, shopping, sports, recreation, and traveling.  The right carpal tunnel syndrome had no effects on feeding, bathing, dressing, toileting, and grooming, moderate effects on chores, shopping, exercise, recreation, and traveling, and severe effects on sports.  

Analysis

Prior to November 16, 2007

Based on the evidence of record, the Board finds that a compensable disability rating was not warranted for the Veteran's service-connected right and left carpal tunnel syndrome.  Although the Veteran described subjective symptoms including numbness, and that carpal tunnel symptoms interfered with computer work, typing, filing and anything which required repeated wrist movement, objective testing showed that muscle strength and sensation were intact and there was no objective evidence of any limitation of motion or functional deficit in either upper extremity.  For example, the October 2005 VA examiner noted that range of motion of the bilateral wrists showed dorsiflexion was normal from zero to 70 degrees, palmar flexion was normal from zero to 80 degrees, radial deviation was normal from zero to 20 degrees, and ulnar deviation was normal from zero to 45 degrees.  Moreover, DeLuca examination for both wrists was unchanged, and there was no fatigability, incoordination, or weakness.  Finally, muscle strength for both upper extremities was 5 out of 5 and the Veteran had intact sensation to pinprick throughout.  In sum, there has been no objective finding of mild incomplete paralysis to warrant a 10 percent rating for carpal tunnel syndrome of the right or left hand, nor any functional limitation otherwise warranting a compensable disability rating.

From November 16, 2007

Carpal tunnel syndrome of the right hand demonstrated moderate impairment from November 16, 2007.  The upper extremities had decreased vibration and there was decreased light touch.  Right hand pain, swelling and numbness appeared to be the major manifestations of carpal tunnel syndrome during this time period.  The Board notes that the Veteran stated at the November 16, 2007 VA examination that she dropped things when her hands were really numb.  The November 16, 2007 VA examiner also noted muscle atrophy.  Moreover, the right carpal tunnel syndrome had moderate effects on chores, shopping, exercise, recreation, and traveling, and severe effects on sports.  Additionally, the examiner noted that the right carpal tunnel syndrome had significant effects on occupation due to decreased manual dexterity, as well as pain.  However, carpal tunnel syndrome of the right hand did not demonstrate impairment in excess of the moderate level from November 16, 2007.  For example, no motor function impairment was shown at the November 16, 2007 VA examination and there was no objective evidence of any limitation of motion.  Right wrist dorsiflexion was zero to 70 degrees.  Right palmar flexion was zero to 80 degrees.  Right radial deviation was zero to 20 degrees.  Right ulnar deviation was zero to 45 degrees.  The examiner noted that DeLuca was negative and there was no apparent additional functional impairment following repetitive use of at least three.  Moreover, the right carpal tunnel syndrome had no effects on feeding, bathing, dressing, toileting, and grooming.  Additionally, there was no neuralgia, paralysis or neuritis.  Thus, these symptoms do not cause the Veteran's right carpal tunnel syndrome to approximate severe paralysis of hand movements, and considering the totality of the Veteran's symptoms due to carpal tunnel syndrome of the right hand, a disability rating of 30 percent, but no higher, for right carpal tunnel syndrome is warranted.

Carpal tunnel syndrome of the left hand did not demonstrate impairment in excess of the mild level from November 16, 2007.  The November 16, 2007 VA examiner noted that the carpal tunnel syndrome had significant effects on occupation due to decreased manual dexterity.  The upper extremities had decreased vibration and there was decreased light touch.  Swelling and numbness in the left hand appeared to be the major manifestations of carpal tunnel syndrome of the left hand during this time period.  The Board notes that the Veteran stated at the November 16, 2007 VA examination that she dropped things when her hands were really numb.  The November 16, 2007 VA examiner also noted muscle atrophy.  The Board notes that the left carpal tunnel syndrome had moderate effects on chores, shopping, sports, recreation, and traveling at the November 16, 2007 VA examination.  The Board acknowledges the argument presented by the Veteran's representative in January 2011 that, because the November 16, 2007 VA examination report reflects that the Veteran displayed moderate impairment of several forms of daily activities, and because the words "slight," "moderate," and "severe" are not defined under the applicable Diagnostic Codes, the Veteran's carpal tunnel syndrome of the left hand demonstrates impairment in excess of the mild level.  However, the symptoms of the Veteran's carpal tunnel syndrome of the left hand do not cause the Veteran's left carpal tunnel syndrome to approximate moderate paralysis of hand movements.  For example, no motor function impairment was shown at the November 16, 2007 VA examination and there was no objective evidence of any limitation of motion.  Left wrist dorsiflexion was zero to 70 degrees.  Left palmar flexion was zero to 80 degrees.  Left radial deviation was zero to 20 degrees.  Left ulnar deviation was zero to 45 degrees.  The examiner noted that DeLuca was negative and there was no apparent additional functional impairment following repetitive use of at least three.  Moreover, there was no neuralgia, paralysis or neuritis.  Additionally, the left carpal tunnel syndrome had no effects on feeding, bathing, dressing, toileting, or grooming, and had mild effects on exercise.  Considering the totality of the Veteran's symptoms due to carpal tunnel syndrome of the left hand, these symptoms do not approximate the severity of symptomatology indicated in the criteria for a rating in excess of 10 percent under DC 8515.  Accordingly, a disability rating in excess of 10 percent for left carpal tunnel syndrome is not warranted.

DeLuca 

As previously noted, when evaluating musculoskeletal disabilities on the basis of limitation of motion, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is to be considered in the determination of the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  The Board again notes that the Veteran reported right hand and wrist pain at the November 16, 2007 VA examination.  The Board finds, however, that the noncompensable rating for right and left carpal tunnel syndrome prior to November 16, 2007, the 10 percent rating for left carpal tunnel syndrome from November 16, 2007, and the 30 percent rating for right carpal tunnel syndrome from November 16, 2007 take into consideration the Veteran's complaints of right hand and wrist pain at the November 16, 2007 VA examination.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for increased ratings.  See DeLuca, at 204-07.

Extra-Schedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities as shown in the record.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an initial evaluation for right carpal tunnel syndrome (major) in excess of zero percent prior to November 16, 2007 is denied.  

Entitlement to an initial evaluation of 30 percent, but no higher, for right carpal tunnel syndrome (major), effective November 16, 2007 is granted, subject to the rules and payment of monetary benefits.

Entitlement to an initial evaluation for left carpal tunnel syndrome (minor) in excess of zero percent prior to November 16, 2007 and 10 percent from that date is denied.  


REMAND

The Veteran underwent VA examinations on her left knee in October 2005 and November 2007.  In currently reviewing the medical evidence of record, the Board seeks to readjudicate this issue with a particular focus upon ensuring that the new analysis of this claim presents as thorough and complete a discussion of each of the criteria listed in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 as possible.  However, as the Veteran's representative noted in January 2011, the Board finds that the medical evidence currently of record may not be sufficiently clear to support an appellate analysis which ensures adequate thoroughness and specificity.  In light of the need for a proper and thorough assessment of the DeLuca criteria, and in light of the fact that the most recent VA examination report is over three years old, the Board believes a current examination of the Veteran's left knee is appropriate to develop the record for this issue.  A new examination is sought to clarify the record for proper appellate review and provide every consideration to the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current left knee partial ACL tear.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  Range of motion should be reported together with the point (in degrees) at which motion may be limited by pain.  Additional functional loss due to weakness, incoordination, and/or fatigue should also be reported.   

2.  After completion of the above, the RO should review the expanded record, and undertake a merits analysis of the claim of increased initial rating for left knee partial ACL tear.  The Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


